Citation Nr: 1808582	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  08-14 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative changes, left knee.

2.  Entitlement to an initial rating in excess of 10 percent for status post right knee arthroscopy.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected knee disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1985 to December 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

An October 2009 rating decision increased the evaluations for the Veteran's right and left knee disabilities to 10 percent throughout the appeal period.  As the RO did not assign the maximum disability rating possible, the claims for higher initial ratings remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  The appeal was remanded in May 2010, August 2016, and May 2017.  

The Board finds that a claim of entitlement to a TDIU has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  Specifically, at her June 2017 examination the Veteran indicated that she was not working due to right knee pain, left her contract job overseas due to knee pain, and even a part time job would be too difficult for her given her right knee disability.  Under Rice, the Board has jurisdiction over the Veteran's TDIU claim and, for the purpose of clarity, has separately captioned the issue on the first page of this decision.

The issue of entitlement to a TDIU is remanded to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified of any action necessary on her part.  


FINDINGS OF FACT

1.  The Veteran's left knee disability has been manifested by painful motion with flexion limited to 90 degrees.

2.  The Veteran's right knee disability has been manifested by painful motion with flexion limited to 95 degrees prior to May 4, 2016.

3.  The evidence is at least in equipoise that the right knee disability was manifested by painful motion and flare-ups of effusion with extension limited to 30 degrees since May 4, 2016.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for degenerative changes, left knee, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2017).

2.  The criteria for an initial evaluation in excess of 10 percent for status post right knee arthroscopy have not been met prior to May 4, 2016.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2017).

3.  The criteria for a 40 percent rating, but not higher, for status post right knee arthroscopy have been met since May 4, 2016.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes the Veteran's contentions in an August 2015 statement that her examination for service-connected knee disabilities, notably the range of motion findings, did not adequately consider functional loss due to pain, to include on weight-bearing.  The Board notes that the subsequent October 2016 and June 2017 examinations performed the required testing and made the relevant inquiries to determine how pain impacts the Veteran.  At the June 2017 examination, the Veteran was asked about pain, flare-ups, and functional limitations, relevant testing was performed by the examiner, to include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and testing to reveal any additional functional limitations in certain circumstances, such as after repetitive use.  See 38 C.F.R. § 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); Correia v. McDonald, 28 Vet. App. 158 (2016).  

The Board therefore concludes that further development is unnecessary as any deficiency would not be prejudicial to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish any additional limitation of motion or functional loss or impairment as would be necessary for a higher rating and the Veteran has been compensated for painful motion in the knees and functional limitations with running, squatting, and prolonged walking and standing in her current evaluations.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5261, 5262; see also Burton v. Shinseki, 25 Vet. App. 1 (2011).  Given the above, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

Neither the Veteran nor her representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased ratings for bilateral knee disabilities

Service connection and 0 percent ratings were granted for the left and right knee disabilities in the March 2007 rating decision on appeal.  An October 2009 rating decision increased the initial evaluations to 10 percent for the entire appeal period.  

The left knee disability is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260 for limited or painful motion of the left leg.  See 38 C.F.R. §§ 4.45(f), 4.59.  The right knee disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5260 for limitation of flexion of the right leg.  The October 2009 rating decision that assigned the 10 percent evaluations noted the Veteran's knee disabilities did not result in limitation of flexion to 45 degrees or less or extension to 10 degrees or less to warrant a 10 percent evaluation, but assigned 10 percent ratings due to evidence of painful motion of the joints.  See 38 C.F.R. §§ 4.45(f); 4.71a, Diagnostic Codes 5003, 5260; see also 38 C.F.R. § 4.59.

Separate ratings can be assigned for knee disabilities when none of the symptomatology overlaps and the separate rating is based on additional disabling symptomatology; this includes separate ratings based on limitation of flexion (Diagnostic Code 5260), limitation of extension (Diagnostic Code 5261), lateral instability or recurrent subluxation (Diagnostic Code 5257), and meniscal conditions (Diagnostic Codes 5258, 5259).  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,603 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998); VAOPGCPREC 9-2004; 69 Fed. Reg. 59,988 (2004); Lyles v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1704 (Nov. 29, 2017).  

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2017).  Limitation of flexion warrants 10, 20, and 30 percent ratings when limitation is to 45 degrees, 30 degrees, and 15 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension warrants 10, 20, 30, 40, and 50 percent ratings when limitation is to 10 degrees, 15 degrees, 20 degrees, 30 degrees, and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  A 10 percent rating can also be assigned for the knee joint if there is painful motion without compensable limitation of motion.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003 (2017).  

Recurrent subluxation and lateral instability of the knee warrants a 10, 20, or 30 percent rating if slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Ratings can be assigned when the knee disability affects the meniscus.  Specifically, a 10 percent rating warranted when there has been removal of semilunar cartilage (e.g., meniscectomy) and current residual symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  A 20 percent rating is warranted when there is dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Ratings can also be assigned for impairment of the tibia or fibula, genu recurvatum, or ankylosis of the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003).  In this case the evidence does not reflect and the Veteran does not allege that she has tibia or fibula impairment, genu recurvatum, or ankylosis of either knee.  As such, those diagnostic codes are not for application.  

Left knee

As discussed below, the Board finds that the criteria for initial evaluation in excess of 10 percent for the Veteran's left disability are not met.  The Board concludes that the preponderance of the evidence is against a finding for a higher rating, or any separate ratings, at any point.  

Range of motion testing was performed during VA examinations in December 2006, August 2008, October 2016 and June 2017, and was at worst 90 degrees of flexion and 0 degrees of extension.  At the examinations, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiner, to include testing for pain and testing to reveal any additional functional limitations in certain circumstances, such as after repetitive use.  In this regard, the August 2008 examiner noted pain with flexion from 5 degrees to 120 degrees but found no additional loss of range of motion due to pain, fatigue, weakness or incoordination or a significant history of flare-ups.  An October 2016 examination reported left knee grinding and swelling upon weight-bearing with functional limitations due to pain on running, bending, prolonged walking, sitting, standing, and using stairs but that pain observed at the examination did not result in additional functional loss, including after repetitive use.  Further, the June 2017 examination noted objective evidence of pain throughout range of motion and functional loss due to pain, fatigue, and lack of endurance resulted in limitation of flexion to 100 degrees.  The Veteran was asked to describe her flare-ups and reported increased pain; the examiner noted that any additional loss of motion due to flare-ups could not be estimated in degrees because the Veteran was not experiencing a flare and that repetitive use testing could not be completed due to pain.  As the lay and medical evidence does not reflect specific range of motion findings during flare-ups or after repetitive use (other than those found on examination), or provide a reasonable alternative for estimating motion loss at these times, the Board will consider the findings on examination representative of the true range of motion experienced by the Veteran.  

The Board concludes that the Veteran's disability picture, to include the Veteran's statements, does not more nearly approximate the degree required for a higher rating.  In other words, although the Veteran has essentially stated that she has reduced motion in her left knee, she has not described a range of motion less than that found on examination, specifically the requisite limitation of motion necessary for a higher or separate rating.  Treatment records also do not show greater limitation of motion than the examination findings; rather a February 2017 VA physical therapy treatment record indicated range of motion from -5 degrees extension to 116 degrees flexion while supine and a March 2015 disability benefits questionnaire (DBQ) reported left knee flexion was limited to 90 degrees due to pain after repetition with functional limitations due to flare-ups affecting her ability to run, squat, use stairs, and walk, sit, or stand for prolonged periods.  Even when considering the left knee pain's impact on physical activities, the criteria for a higher or separate rating based on the Veteran's range of motion are not met and she has been compensated for painful motion in the 10 percent evaluation.  See 38 C.F.R. § 4.59.

The Board notes the Veteran's reports of left knee instability but finds a separate rating for instability is not warranted as there were no clinical findings of instability during joint stability testing at the VA examinations.  While the Veteran may experience a feeling that her knee may give way or is unstable, the medical findings regarding instability, dislocation, and subluxation are more probative as to the actual presence of these conditions.  Notably, there are specific medical tests that are designed to reveal instability and laxity of the joints.  These tests were administered by the medical professionals in this case and revealed no instability or laxity.  Hence, the evidence is against a separate rating for the left knee under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  

Further, the Board acknowledges that Veteran had meniscal surgery in 2002 and the March 2015 DBQ and October 2016 examination report indicates that she currently has frequent episodes of joint pain as a result of that surgery.  However, a separate rating cannot be awarded for pain as such would constitute impermissible pyramiding; the Veteran's symptoms of joint pain are already the basis for a compensable rating.  38 C.F.R. § 4.14 (2017).  In this regard, all measurements of motion in the Veteran's left knee have shown noncompensable limitation of motion, but the rating for the knee disability was elevated to a compensable rating because of the painful motion and limitation of flexion.  Hence, it would be pyramiding to assign another compensable rating based on these symptoms.  See Lyles v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1704, at *26-27.  In addition, while the Veteran may have had frequent joint pain, the evidence does not reflect frequent episodes of locking and effusion in the left knee, which would be required for a separate rating under Diagnostic Code 5258.  See 38 C.F.R. § 4.71a.  

As the preponderance of the evidence is against finding the Veteran's left knee disability more nearly approximate the criteria for a higher or separate rating, a rating in excess of 10 percent is denied.  38 C.F.R. §§ 4.3, 4.7 (2017).  

Right knee

The Board concludes that the criteria for an initial evaluation in excess of 10 percent for the right knee disability are not met prior to May 4, 2016.  Since May 4, 2016, Board finds the criteria for a 40 percent evaluation, but not higher, are met.  

Prior to May 4, 2016, the preponderance of the evidence is against a finding for a higher or separate rating for the right knee.  Range of motion testing was performed during VA examinations in December 2006 and August 2008 was at worst 95 degrees of flexion and 0 degrees of extension.  Treatment records do not show greater limitation of motion than the examination findings.  The reports also do not suggest that the specific findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing.  At the examinations, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiner, to include testing for pain and testing to reveal any additional functional limitations in certain circumstances, such as after repetitive use.  The August 2008 examiner reported right knee pain affected flexion from 10 degrees to 95 degrees and that repetitive motion did not produce additional limitation on the range of motion of the joint or fatigue, weakness, or incoordination and no significant history of flare-ups.  The December 2006 examination reported right knee range of motion was limited to 120 degrees due to pain on both active and passive motion, with no additional limitation of motion after repetitive use.  A March 2015 DBQ noted right knee pain with functional limitations due to flare-ups of pain affecting the Veteran's ability to run, squat, use stairs, and walk, sit, or stand for prolonged periods and estimated that pain limited flexion to 100 degrees during flare-ups and after repetitive use.  The Board concludes that the Veteran's limitation of motion due to pain, to include during flare-ups and with repetitive motion is such that the disability picture does not more nearly approximate the criteria for a higher rating as she has been compensated for painful motion in the 10 percent evaluation.  See 38 C.F.R. §§ 4.7, 4.59.  As such, a higher or separate rating is not warranted based on limitation of motion prior to May 4, 2016.  38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261.  

For the appeal period since May 4, 2016, the Board concludes that the evidence of record is supportive of distinct increase in the severity of the right knee disability picture that most nearly approximated the criteria for a 40 percent evaluation.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5261.  Specifically, the Board finds the evidence at least in equipoise that frequent flare-ups of pain and effusion limited extension to 30 degrees.  

A May 14, 2016, private treatment report noted acute onset of right knee pain limited the Veteran's ability to extend her knee past 30 degrees in extension due to pain and observable effusion on examination; medical records associated with the report indicate date of treatment was May 4, 2016.  Although VA examinations in October 2016 and June 2017 noted range of motion was limited, at most, to 90 degrees flexion and 10 degrees extension, the Board notes the examiners reported flare-ups of increased pain but were unable to estimate any additional range of motion loss in degrees.  Specifically, the October 2016 examiner noted the Veteran's reports of increased right knee pain with weight-bearing, that activity resulted in swelling, and that knee pain also increased with prolonged sitting, standing, or walking, and use of stairs.  Moreover, the June 2017 examiner noted the Veteran's reports that the right knee locked while in flexion and observed that she avoided flexing the right knee while seated and was unable to fully extend the right knee or perform repetitive range of motion testing due to pain.  Further, the examiner noted complaints of flare-ups of pain and stiffness due to prolonged walking and standing that caused functional limitations in activities.  Based on the above, the Board finds the right knee disability picture most nearly approximates flare-ups of pain and effusion resulting in limitation of extension to 30 degrees.

In addition, the other medical evidence is generally consistent with a finding of right knee range of motion limited to 30 degrees extension.  Specifically, VA treatment records noted right knee pain resulted in functional impairment walking and difficulty safely ambulating with a mildly antalgic gait in February 2017 and March 2017.  Although a February 2017 VA treatment record reported range of motion to be 110 degrees flexion and -10 degrees extension, the testing was completed while supine and noted pain with weight-bearing.  As the Veteran's competent reports of painful motion and functional limitations due to pain are supported by the medical evidence, the Board resolves reasonable doubt in favor of a finding that the right knee symptomatology most nearly approximated limitation of extension to 30 degrees and finds a 40 percent evaluation is warranted from May 4, 2016.  However, the criteria for an evaluation in excess of 40 percent have not been met as there is no evidence that flare-ups of pain and effusion limited extension to 45 degrees or greater, or that there was any ankylosis of the joint.  See Dinsay, 9 Vet. App. at 81.  Although the Veteran has reported reduced motion in her right knee, she has not described a range of motion less than demonstrated in the May 2016 private treatment report necessary for a higher or separate rating.  This private treatment report represents the level of impairment during flare-up.

The Board has considered whether there is any other basis for granting a higher or separate rating for the right knee at any time during the appeal period but has found none.  Specifically, the Board has considered that the Veteran also had a right knee meniscal surgery in 2001 and the March 2015 DBQ and October 2016 examination report indicates that she currently has frequent episodes of locking and joint pain as a result of that surgery.  However, a separate rating cannot be awarded for pain as such would constitute impermissible pyramiding; the Veteran's symptoms of joint pain are already the basis for the respective 10 percent and 40 percent evaluations.  38 C.F.R. § 4.14 (2017).  In this regard, all measurements of motion in the Veteran's right knee have shown noncompensable limitation of motion, but the rating for the knee disability was elevated to a compensable rating because of the painful motion with limitation of flexion prior to May 4, 2016, and due to painful motion during flare-ups with limitation of extension since May 14, 2016.  Hence, it would be pyramiding to assign another compensable rating based on these symptoms.  See Lyles, 2017 U.S. App. Vet. Claims LEXIS 1704, at *26-27.  In addition, while the Veteran experiences effusion, frequent episodes of effusion are not shown.  The May 2015, August 2016, and June 2017 examination reports all reflect that frequent episodes of effusion are not shown associated with the meniscal condition.  Thus, a separate rating under Diagnostic Code 5258 is not warranted.  38 C.F.R. § 4.71a. 

Similarly, even though the Veteran has reported experiencing instability of her right knee, joint stability testing at the VA examinations showed no instability.  The Board notes that a February 2015 VA DBQ completed by a private physician unclearly selected both "none" and "moderate" to describe the right knee's history of recurrent subluxation and lateral instability but also indicated no findings of joint instability upon testing.  Based on a longitudinal review of the Veteran's record, to include findings of no instability prior to, and since the February 2015 DBQ, the Board finds the evidence of record remains against a finding of right knee instability.  While the Veteran may experience a feeling that her right knee may give way or is unstable, the medical findings regarding instability, dislocation, and subluxation are more probative as to the actual presence of these conditions.  The testing administered by the medical professionals revealed no instability or laxity except as noted above.  Hence, the evidence is against a separate rating for the right knee under Diagnostic Code 5257 throughout the appeal period.  38 C.F.R. § 4.71a.  

As the preponderance of the evidence is against finding the Veteran's right knee disability more nearly approximate the criteria for a higher or separate rating prior to May 4, 2016, a rating in excess of 10 percent is not warranted.  38 C.F.R. §§ 4.3, 4.7 (2017).  Since May 4, 2016, the Board resolves reasonable doubt in favor of a 40 percent rating, but not higher, for the right knee disability based on limitation of extension.  Id.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial rating in excess of 10 percent for a left knee disability is denied.

An initial rating in excess of 10 percent for a right knee disability is denied prior to May 4, 2016.

A 40 percent evaluation, but not higher, for a right knee disability is granted since May 4, 2016, subject to the regulations governing disbursement of monetary benefits.  



REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim for a TDIU.  See 38 C.F.R. § 19.9 (2017).  This claim was not formally raised by the Veteran, but instead was raised by the record.  As a result, additional notice and development is appropriate.  Specifically, the Veteran should be provided notice on how to substantiate a claim for a TDIU, be afforded the opportunity to submit additional evidence and argument (to include employment information), and the claim should be considered by the AOJ.   

1.  Send the Veteran notice appropriate for her claim for a TDIU.  

2.  Send the Veteran a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and ask her to complete the form and return it to VA.  Any additional development deemed warranted as a result of the Veteran's response should also be undertaken.  For example, information from past employers should be requested if deemed relevant to the claim.  

3.  Ask the Veteran to identify all outstanding records relevant to the claim for unemployability.  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

4.  After any additional development deemed warranted in light of the above is completed, the record should be reviewed and the claim for a TDIU adjudicated.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  
	
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


